Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.

REMARKS
1.   On pages 10-11 of the remark Applicant argued prior fails to teach “the UE reports its own beam correspondence and the information of uplink transmitting beam groups to the network side before beam training is performed”  
 	
 	In response:
 	The examiner respectfully disagrees. First examiner notes here that Applicant improperly and narrowly read the claim limitation “transmitting, by the terminal device, ……… the beam correspondence information and capability information of the terminal device……” as claimed to be determination and reporting are performed before beam training is performed as argued on page 11 . Nothing is disclosed in the claim regarding beam training. Examiner also notes here that he must give each limitation of its broadest reasonable interpretation. Prior art Koskela at Fig.10; [0207]-[0208]; [0220]-[0221] shows and discloses a UE determines a plurality of beam groups that includes at least one receiving beam in the DL  

2.   On pages 11 of the remark Applicant argued prior art Koskela is silent about “carrying the beam correspondence information and the capability information of the terminal device comprising the information of uplink transmitting beam groups of the terminal device in different indication domains of the RRC signaling”. 

In response:
 	The examiner respectfully disagrees. Prior art Koskela at Fig.10; [0207]-[0208]; [0220]-[0221] shows and discloses a UE determines a plurality of beam groups that includes at least one receiving beam in the DL  and at least one transmitting beam in the UL.  [0168]; [0156] discloses beam index group is transmitted by RRC signaling. Prior art Pan at [0003]; [0164]-[0165] and in the provisional application at [0082]; [0143]-[0145] discloses a UE determines beam correspondence and further discloses RRC signaling comprises beam correspondence.  So combined teaching discloses RRC signaling carrying the beam correspondence information and the capability information of the terminal device.    

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-2, 10, 12, 18-20, 28-30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S.  Pre-Grant Publication US 2020/0136708 A1 (Provisional Application 62/454,568 filed on Feb 3, 2017) to Pan et al. (hereinafter Pan) in view of U.S. Pre-Grant Publication US 2019/0089420 A1 to Koskela et al. (hereinafter Koskela)

 	As to claims 1, 12, 18 and 30, Pan discloses communication method, comprising:
 	determining, by a terminal device, beam correspondence information, wherein the beam correspondence information indicates a beam correspondence between an uplink transmitting beam and a downlink receiving beam of the terminal device (Pan; [0003]; Provisional application [0082]; [0143]-[0145]. [0148] discloses RRC message includes beam correspondence information) ; and
 	transmitting, by the terminal device, radio resource control (RRC) signaling to a network device, wherein the RRC signaling comprises the beam correspondence information (Pan; [0003]; Provisional application [0082]; [0143]-[0145]).
 	Pan discloses of sending a message that includes information, but fails to disclose information indicating uplink beam group and uplink beam in each group. However, Koskhela discloses 
 	transmitting, by the terminal device capability information of the terminal device, the


 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings so that network device can make a decision based on the received information indicated by the UE and thus provide a QoS

As to claims 2 and 19, the rejection of claim 1 as listed above is incorporated herein. In addition Pan-Koskhela discloses wherein the beam correspondence is one of a plurality of beam correspondence, and the plurality of beam correspondence comprise that beam correspondence holds and beam correspondence does not hold (Pan; [0165]; Provisional application [0145]).

As to claim 10 and 28, the rejection of claim 1 as listed above is incorporated herein. In addition Pan-Koskhela discloses wherein the determining, by a terminal device, beam correspondence information comprises:
determining, by the terminal device, that the beam correspondence information indicates that beam correspondence at the terminal device holds if at least one of the following conditions is satisfied:

the terminal device is capable of determining the downlink receiving beam for downlink transmission based on an indication from the network device, wherein the indication from the network device is obtained through a measurement by the network device on at least one uplink transmitting beam of the terminal device.

As to claims 20, the rejection of claim 18 as listed above is incorporated herein. In addition Pan-Koskhela discloses wherein the memory further has executable instructions stored thereon that when executed by the processor cause the output interface to:
transmit a first message to the network device, wherein the first message comprises the beam correspondence information, and the first message is a message in which the terminal device transmits a random access preamble signal to the network device in a random access procedure. (Pan; [0003]; [0100]; Provisional application [0082]; [0143]-[0145]; [0155]).

As to claims 29 and 35, the rejection of claim 18 as listed above is incorporated herein. In addition Pan-Koskhela discloses wherein the memory further has executable instructions stored thereon that when executed by the processor cause the output interface to:
report the beam correspondence information to the network device based on an indication from the network device (Pan; [0003]; [0100]; Provisional application [0082]; [0143]-[0145]; [0155]).

Allowable subject matter
	 	Claims 21-22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478